NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  JUAN M. SAHAGUN-PELAYO, (ON BEHALF OF
   HIMSELF); JUAN M. SAHAGUN-PELAYO (ON
    BEHALF OF THE DECEASED AND THEIR
              ESTATE, MEXICO),
               Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5126
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00929-LJB, Judge Lynn J. Bush.
                 ______________________

                Decided: March 9, 2015
                ______________________

    JUAN M. SAHAGUN-PELAYO, Oakdale, LA, pro se.

    P. DAVIS OLIVER, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., STEVEN J.
GILLINGHAM.
                 ______________________
2                                   SAHAGUN-PELAYO   v. US



     Before PROST, Chief Judge, MAYER, and O’MALLEY,
                    Circuit Judges.
PER CURIAM.
     Appellant Juan M. Sahagun-Pelayo (“Sahagun-
Pelayo”) appeals pro se from a final decision of the United
States Court of Federal Claims granting the government’s
motion to dismiss pursuant to Rules 12(b)(1) and 12(b)(6)
of the Rules of the United States Court of Federal Claims
(“RCFC”). Sahagun-Pelayo v. United States, No. 13-929
C, 2014 WL 3643471 (Fed. Cl. July 22, 2014). Specifical-
ly, the court found that: (1) it lacked jurisdiction over
Sahagun-Pelayo’s tort claim; and (2) Sahagun-Pelayo
failed to state a claim for breach of contract. On appeal,
Sahagun-Pelayo challenges only the court’s decision to
dismiss his contract claim under Rule 12(b)(6). For the
reasons explained below, we affirm.
                    I.   BACKGROUND
    The following facts are derived from Sahagun-Pelayo’s
pleadings before the Court of Federal Claims. Sahagun-
Pelayo is Mexican citizen who is incarcerated in federal
prison. In November 2013, Sahagun-Pelayo filed suit
against the government “on behalf of himself, and on
behalf of the to be named decedents and their estate in
Mexico,” alleging that he provided confidential informant
services to several federal agencies investigating drug and
gun trafficking, including the Federal Bureau of Investi-
gation (“FBI”), the Bureau of Alcohol, Firearms and
Tobacco (“ATF”), the Drug Enforcement Agency (“DEA”),
and the United States Immigration and Customs En-
forcement (“ICE”). Compl., Sahagun-Pelayo v. United
States, No. 13-929C (Fed. Cl. Nov. 22, 2013), ECF No. 1.
    Sahagun-Pelayo’s complaint presents two claims: (1) a
tort claim, citing the Federal Tort Claims Act (“FTCA”);
SAHAGUN-PELAYO   v. US                                    3



and (2) a breach of contract claim. 1 Specifically, Sahagun-
Pelayo alleges that he had a verbal contract with the
government in connection with an operation entitled
“Fast and Furious.” Pursuant to this alleged agreement,
Sahagun-Pelayo provided information to help secure the
arrest of Mexican drug cartel members. Sahagun-Pelayo
alleges that he provided confidential information to an
ICE agent (Jesus Loscano), a DEA operative (Carmen), an
FBI employee (Mike Kosinsky), and “Jhon an[d] other[s]”
from ATF. Sahagun-Pelayo, 2014 WL 3643471, at *3. He
contends that, in exchange for this information, the
government agreed to pay him for his services and protect
his family. According to Sahagun-Pelayo, he is owed
$84,717,000. Id. at *1.
    The government filed a motion to dismiss, arguing
that: (1) the Court of Federal Claims does not possess
jurisdiction to consider his FTCA claim; and (2) Sahagun-
Pelayo failed to allege the requisite elements of a breach
of contract claim. As to its second point, although Saha-
gun-Pelayo identified three government agents with
whom he had contact generally, the government argued
that he failed to state a claim for breach of contract under
Rule 12(b)(6) because he failed to allege that any of those



   1     As the Court of Federal Claims noted, Sahagun-
Pelayo previously presented similar claims in the United
States District Court for the District of Columbia. Pelayo
v. United States, No. 11-1430, 2011 WL 3797742, at *1
(D.D.C. Aug. 26, 2011). There, the court: (1) dismissed
the tort claim for failure to exhaust administrative reme-
dies; and (2) found that it was “without authority” to
resolve the breach of contract claim, which sought com-
pensatory damages of $1,500,000, because it exceeded the
court’s jurisdictional limit for contract claims against the
government. Pelayo v. United States, No. 11-1430, 2011
WL 5244363, at *1 (D.D.C. Oct. 31, 2011).
4                                   SAHAGUN-PELAYO   v. US



individuals possessed actual authority to bind the United
States in contract.
     In response, Sahagun-Pelayo alleged, for the first
time, that he “met with representatives of the United
States Government from Washington, D.C. in El Paso,
Texas, who he believed had the authority to make him the
offers and security arrangements which are . . . the pri-
mary basis for this complaint in the Court.” Plaintiff’s
Intermediate Response, Sahagun-Pelayo v. United States,
No. 13-929C (Fed. Cl. Apr. 7, 2014), ECF No. 18 at 2. He
also asserted that, “[w]hen the United States representa-
tive from Washington who was at the meeting told Plain-
tiff that he was the final word and authority in this
matter, it was the Plaintiff’s understanding that he did
not need or require an Act of Congress to make this
contractual agreement binding on the United States.” Id.
at 3.
    The Court of Federal Claims granted the govern-
ment’s motion to dismiss in full. First, the court dis-
missed Sahagun-Pelayo’s FTCA claim on grounds that its
jurisdiction does not extend to tort claims. Sahagun-
Pelayo does not challenge this conclusion on appeal. As to
the contract claim, the court found that “the complaint, as
supplemented by plaintiff’s response brief, does not pro-
vide sufficient facts to plausibly suggest that any govern-
ment employee had implied or express authority to enter
into a contract with Mr. Sahagun-Pelayo that would
possibly entitle him to the relief he seeks in the com-
plaint.” Sahagun-Pelayo, 2014 WL 3643471, at *5. 2



    2    Although the government argued that the court
should “consider only the complaint when analyzing
plaintiff’s claims” in connection with the motion to dis-
miss, the Court of Federal Claims “also considered plain-
tiff’s response brief as an informal clarification of the
SAHAGUN-PELAYO    v. US                                       5



Accordingly, the court dismissed Sahagun-Pelayo’s con-
tract claim pursuant to RCFC 12(b)(6).
   Sahagun-Pelayo timely appealed to this court.            We
have jurisdiction under 28 U.S.C. § 1295(a)(3).
                          II. DISCUSSION
    Whether the Court of Federal Claims properly dis-
missed a complaint for failure to state a claim upon which
relief may be granted is an issue of law subject to de novo
review. Cambridge v. United States, 558 F.3d 1331, 1335
(Fed. Cir. 2009). We must “accept as true the complaint’s
undisputed factual allegations and should construe them
in a light most favorable to the plaintiff.” Id. To avoid
dismissal for failure to state a claim under Rule 12(b)(6),
“a complaint must allege facts ‘plausibly suggesting (not
merely consistent with)’ a showing of entitlement to
relief.” Acceptance Ins. Co. v. United States, 583 F.3d 849,
853 (Fed. Cir. 2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 557 (2007)).
    The facts as alleged “must be enough to raise a right
to relief above the speculative level.” Twombly, 550 U.S.
at 555. “This does not require the plaintiff to set out in
detail the facts upon which the claim is based, but enough
facts to state a claim to relief that is plausible on its face.”
Cary v. United States, 552 F.3d 1373, 1376 (Fed. Cir.
2009). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009).
   Although pro se pleadings are liberally construed,
Durr v. Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005),



statement of the claims presented in the complaint.”
Sahagun-Pelayo, 2014 WL 3643471, at *1 n.4.
6                                     SAHAGUN-PELAYO   v. US



“a pro se plaintiff still must establish the requisite ele-
ments of his claim,” Humphrey v. United States, 52 Fed.
Cl. 593, 595 (2002) (citing, e.g., Sanders v. United States,
252 F.3d 1329, 1333 (Fed. Cir. 2001)).
    On appeal, Sahagun-Pelayo challenges only the dis-
missal of his contract claim. 3 Although he mentions due
process of law and deprivation of legal rights, Sahagun-
Pelayo does not explain these references, and does not
make any specific allegations. Nor does he argue that the
Court of Federal Claims applied the wrong law. In his
Informal Reply Brief, moreover, Sahagun-Pelayo argues
that the Court of Federal Claims erred in dismissing his
complaint because the government is in “[c]ontractual
[d]efault.” Informal Reply 2.
     The government responds that the Court of Federal
Claims correctly dismissed Sahagun-Pelayo’s complaint
for failure to allege facts plausibly suggesting breach of an
implied-in-fact contract. To establish a valid contract
with the government, whether express or implied, a
plaintiff    must      show:    (1) mutuality    of   intent;
(2) consideration; (3) an unambiguous offer and ac-
ceptance; and (4) actual authority on the part of the
government’s representative to bind the government in
contract. Kam-Almaz v. United States, 682 F.3d 1364,
1368 (Fed. Cir. 2012). The government focused its motion
to dismiss on the final element, arguing that Sahagun-
Pelayo’s complaint failed to allege that a government
representative had the requisite actual authority to enter
into a contract with him.



    3   Sahagun-Pelayo also asks this court to grant his
motion for production of documents. A prior panel of this
court denied the motion on grounds that there is no right
to discovery on appeal. Sahagun-Pelayo v. United States,
No. 2014-5126 (Fed. Cir. Dec. 15, 2014), ECF No. 16.
SAHAGUN-PELAYO   v. US                                     7



    It is well established that a government official’s au-
thority to bind the United States in contract can be ex-
press or implied. H. Landau & Co. v. United States, 886
F.2d 322, 324 (Fed. Cir. 1989). “Authority to bind the
government is generally implied when such authority is
considered to be an integral part of the duties assigned to
a government employee.” Id. (internal quotation and
citation omitted). Accordingly, we have recognized that
“[a]nyone entering into an agreement with the Govern-
ment takes the risk of accurately ascertaining the author-
ity of the agents who purport to act for the Government,
and this risk remains with the contractor even when the
Government agents themselves may have been unaware
of the limitations on their authority.” Trauma Serv.
Group v. United States, 104 F.3d 1321, 1325 (Fed. Cir.
1997).
    Although Sahagun-Pelayo’s complaint contains vague
allegations that he had a verbal agreement with the
government, “[n]owhere in the complaint, or in plaintiff’s
response brief, is a specific individual identified as having
represented the United States in negotiating the alleged
confidential informant contract with Mr. Sahagun-Pelayo.
Nor is the specific agency that was to provide payment
and other services to plaintiff identified.” Sahagun-
Pelayo, 2014 WL 3643471, at *3. As noted, in response to
the government’s motion to dismiss, Sahagun-Pelayo
added a new allegation that he met with government
representatives from Washington, DC, who he believed
had the authority to enter into a contractual agreement
with him. Sahagun-Pelayo did not identify these individ-
uals by name or by the government agency they repre-
sented. Given these circumstances, the Court of Federal
Claims found “no plausible allegation in the complaint or
in plaintiff’s response brief that anyone who spoke with
Mr. Sahagun-Pelayo had express or implied actual au-
thority to enter into a contract whereby plaintiff is now
8                                    SAHAGUN-PELAYO   v. US



owed $84,717,000.” Id. at *6. For the reasons explained
below, we agree.
    First, to the extent Sahagun-Pelayo believed that an
unidentified government official or officials from Wash-
ington, DC possessed the authority to enter into a con-
tract with him, that subjective belief is insufficient
because actual authority—not just apparent authority—is
required to contract. See Winter v. Cath-dr/Balti Joint
Venture, 497 F.3d 1339, 1344 (Fed. Cir. 2007) (“Where a
party contracts with the government, apparent authority
of the government’s agent . . . is not sufficient; an agent
must have actual authority to bind the government.”).
Sahagun-Pelayo has not alleged facts that plausibly
suggest that any of the federal agents with whom he
allegedly had contact had express or implied actual au-
thority. Nor is there any indication that entering into
agreements is an “integral part of the duties assigned” to
any of those individuals. See H. Landau & Co., 886 F.2d
at 324 (implied actual authority exists when the neces-
sary authority is considered to be an “integral part of the
duties assigned” to the particular government employee).
In any event, as the Court of Federal Claims found, none
of the individuals Sahagun-Pelayo mentions possessed the
authority to enter into a contract requiring payment of
$84,717,000. Sahagun-Pelayo, 2014 WL 3643471, at *6
(“The type of authority is beyond the authority of the
specific individuals identified in the complaint.”).
    Second, even if Sahagun-Pelayo’s response to the gov-
ernment’s motion to dismiss could be construed to include
a statement alleging actual authority, “such a bare state-
ment would be a mere legal conclusion which would not
be entitled to the favorable inferences of a factual allega-
tion.” Id. at *5. Finally, we agree with the Court of
Federal Claims that Sahagun-Pelayo’s vague reference to
an individual or individuals from Washington, DC is “not
specific enough to survive a challenge to the sufficiency of
the complaint.” Id. at *6.
SAHAGUN-PELAYO   v. US                                    9



     Sahagun-Pelayo contends that the Court of Federal
Claims failed to consider the names of certain federal
agencies and federal agents he identified in his complaint
or in attachments thereto. To the contrary, the court
described the allegations in Sahagun-Pelayo’s complaint,
including the names of the federal agents with whom he
allegedly had contact, and their respective agencies. The
court found, however, that Sahagun-Pelayo “failed to
allege facts as to the specific agent of the government who
contracted with him, or as to the specific agency of the
government that contracted with him.” Sahagun-Pelayo,
2014 WL 3643471, at *5. The court further found that
Sahagun-Pelayo’s “vague and inconsistent description of
conversations he had with various federal agents lacks
the [requisite] specificity.” Id. Given these deficiencies—
coupled with Sahagun-Pelayo’s failure to allege that any
government employee had express or implied actual
authority to enter into a contract with him—we agree
with the Court of Federal Claims that Sahagun-Pelayo
failed to state a claim for breach of an implied-in-fact
contract.
                     III. CONCLUSION
    For the foregoing reasons, and because we find that
Sahagun-Pelayo’s remaining arguments are without
merit, we affirm the Court of Federal Claim’s final deci-
sion dismissing his breach of contract claim pursuant to
Rule 12(b)(6) for failure to state a claim upon which relief
may be granted.
                         AFFIRMED